Title: 1760. Novr. 14. Friday.
From: Adams, John
To: 


       The Title is “The History of the Common Law of England.” The Frontispiece, I cannot comprehend. It is this. Ἰσχυρον ὁ ΝÓΜΟΣ έστὶν ἄρχοντὰ His great Distribution of the Laws of England is into Leges scriptae and Leges non scriptae. The first are Acts of Parliament which are originally reduced to writing before they are enacted, or receive any binding Power, every such Law being in the first Instance, formally drawn up in Writing, and made as it were a Tripartite Indenture, between the King, the Lords and Commons.
       The Leges non scriptae, altho there may be some Monument or Memorial of them in Writing (as there is of all of them) yet all of them have not their original in Writing, but have obtained their Force by immemorial Usage or Custom.
      